Hall, J.
(concurring).
I concur in everything said in the controlling opinion in this case. I wish to point out, however, that after appellant had made a confession wherein he had stated that someone other than the sheriff was the father of his daughter’s illegitimate child, he took the stand and testified that his daughter and wife had both told him that the sheriff was its father. In this manner he attacked the character of his victim. His wife, daughter and the sheriff were all dead and there was no means whereby the prosecution could rebut this attack upon the sheriff except by bringing in witnesses, as it did, to show his good character. It is, of course, improper for the state to bolster its case in chief by showing the character of the deceased, but when the defendant attacks the deceased’s character, as he did in this case, it was proper in my opinion for the state to rebut the attack in the manner which was done here.
Alexander, J.
(specially concurring).
I am of the opinion that the guilt of the defendant is too evident for us to withhold affirmance on account of the alleged error. However, I am of the view that the testimony showing that the defendant had manufactured whiskey and the testimony as to the good moral character of the deceased sheriff was not relevant or competent; and if the case were a closer one on its facts, the prejudicial effect of this testimony would bulk large.
On Suggestion oe Error.
McGehee, O. J.
The original briefs filed before this case was decided on April 10, 1950, together with the entire record of the *624proceedings and testimony, have been carefully reexamined, and we have given full consideration anew to the questions raised by the suggestion of error and the brief filed in support thereof with the view of determining whether or not either the conviction or the imposition of the death penalty was brought about in whole or in part by the admission of the testimony complained of.
A majority of the Judges are of the opinion that it was not error for the Court to have overruled the motion of the defendant to exclude the statements of two of his witnesses, one of whom said that ‘ ‘ he made whiskey ’ ’ and the other of whom said “he fooled with a little bit of whiskey” made in response to an inquiry by the district attorney as to what else (besides farming) he did to make money, and the Judges who are of the opinion that the motion to exclude these statements should have been sustained do not think that the failure of the trial court to do so would constitute reversible error for the reason that the statements could not have been prejudicial to the defendant in view of all of the very damaging and incriminating testimony which had already been introduced and was fully competent. This is likewise true as to the question asked by the district attorney of the other sister of the defendant when he inquired specifically as to whether she knew anything about his making whiskey around his or his mother’s place, or carrying it to his place and selling it in Lucedale, and to which question she replied in the negative.
"We are also of the opinion that the case should not be reversed because of the introduction of witnesses by the state who testified as to the good character and reputation of the deceased sheriff for morality and virtue, since this testimony tended to show the improbability of a belief on the part of the defendant, or that he had been so informed, that the sheriff had been guilty of immorality with defendant’s daughter whereby his character and reputation for morality and virtue was sought to be impugned. At any rate, the Court is unable to say with *625any degree of confidence that the exclusion of such testimony would have resulted in a different verdict being-rendered by the jury.
The defendant was ably represented by counsel, .and there was no lack of diligence on their part to safely guard the constitutional and other legal rights of the defendant by timely objection to testimony or otherwise, and it was not intended to be otherwise intimated in the former opinion, and we think that the verdict was based upon the facts and circumstances testified to in regard to the homicide itself, and that there was no error committed on the trial that resulted in the denial to the defendant of due process of law, and the Court is therefore of the opinion that the suggestion of error should be overruled.
Suggestion of error overruled.